Citation Nr: 1211571	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-50 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

For service-connected bilateral hearing loss, entitlement to an initial compensable evaluation and an evaluation in excess of 50 percent on and after August 21, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from June 1960 to June 1963.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2011, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board notes that the RO characterized the issue on appeal as entitlement to an earlier effective date for a 50 percent evaluation for the Veteran's service-connected bilateral hearing loss.  The issue on appeal has been recharacterized as indicated above.  Notably, the Veteran perfected an appeal of a January 2007 rating decision which granted service connection and assigned of a noncompensable (zero percent) evaluation for his hearing loss.  Although a 50 percent evaluation was assigned in an October 2008 rating decision, the Veteran has not expressed satisfaction with the noncompensable or 50 percent evaluations assigned during the appeal period.  Accordingly, the issue of an increased evaluation is still on appeal from the date that service connection was granted, April 12, 2006, and the issue is more appropriately characterized as a claim for an increased evaluation.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA examination.

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).  The most recent audiological examination was in August 2008.  At the August 2011 Board hearing, the Veteran and his wife asserted that his hearing loss had worsened in the three years since that examination.  Accordingly, the RO must provide the Veteran with an appropriate examination. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA audiological evaluation that addresses the severity of his service-connected bilateral hearing loss.  To the extent possible, this examination should be conducted by an examiner other than the examiner that conducted the November 2006 VA audiological examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report.  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


